Citation Nr: 1140056	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-13 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for dumping syndrome disorder secondary to service-connected ventral hernia.

2. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dumping syndrome disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and post-traumatic stress disorder (PTSD) and to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Procedural history

The Veteran's December 2004 claim for service connection for PTSD was denied in a January 2006 rating decision that also denied service-connection for major depressive disorder.  The Veteran disagreed and perfected an appeal.  The Veteran's June 2007 claim for entitlement to benefits for dumping disorder was denied in an October 2007 rating decision.  The Veteran disagreed and perfected an appeal.  

Clarification of issues on appeal

The Veteran seeks compensation for dumping syndrome and has articulated two separate theories that he contends provide a basis for compensation.  First, the Veteran contends that his dumping disorder was secondarily caused by his service-connected ventral hernia disability.  Second, he contends that dumping disorder was caused by a March 15, 2000, gastric bypass surgery performed by VA at the VA Hospital in Los Angeles, California.  The RO has addressed the issues in the reading decision and in statements of the case in a way that has combined and confused the issues.  The Board notes that the evidence addresses both theories and the Board has stated the issues above to reflect the evidence and the arguments of the Veteran.  The Board finds that the two issues more accurately state the Veteran's claims.

The Veteran originally sought entitlement to service connection for PTSD.  Medical examiners have diagnosed the Veteran with major depressive disorder and depressive disorder, not otherwise stated.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Pursuant to the Court's guidance in Clemons, the Board has combined the issues developed by the RO for PTSD and depressive disorder into a single claim for service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Secondary service connection

The Veteran seeks service connection for dumping syndrome secondary to service-connected ventral hernia.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence includes a diagnosis of dumping disorder and the record shows that the Veteran receives total disability from his service-connected ventral hernia.  The record, however, is incomplete regarding Wallin's third element.

The record includes the March 2009 medical opinion of a VA physician's assistant stating that the Veteran's diagnosed dumping disorder was most likely caused by the March 2000 surgery and not as likely by the service-connected ventral hernia.  The opinion, however, does not address whether the dumping disorder is aggravated by the ventral hernia.  Thus, the Board remands the claim for further development.

38 U.S.C.A. § 1151 

The Veteran's claim implicitly contends that his dumping syndrome was caused by the March 2000 surgery.  In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

As noted, the March 2009 medical opinion establishes that the Veteran's dumping syndrome was caused by the March 2000 VA gastric bypass surgery and the opinion states that the dumping syndrome is a reasonably foreseeable consequence of bypass surgery.  There is, however, no medical evidence of record regarding the possibility that the proximate cause of the dumping syndrome was carelessness, negligence, lack of proper skill, error in judgment, or, similar instance of fault on the part of VA in furnishing the surgical treatment.  Thus, the Board remands the claim for an opinion by an appropriate VA surgeon whether the medical evidence shows carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the gastric bypass surgery in March 2000.

Psychiatric disorder

The medical evidence supports a contention that the Veteran's major depressive disorder is related to his service-connected ventral hernia disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Reviewing the evidence under the McLendon criteria and under the theory of secondary service connection, the record shows a July 2005 psychiatric note that the Veteran was diagnosed with depressive disorder, NOS [not otherwise stated]; an April 2007 psychiatric note that the Veteran had "major depression" secondary to "chronic medical problems;" and, an October 2008 psychiatric note shows that the Veteran was diagnosed for major depression disorder.  The evidence thus tends to show that the Veteran has a current disorder, evidence that it is related to a service connected disorder and there is evidence that the Veteran has not been examined for purposes of service-connection for an acquired psychiatric disorder.  The Board finds that the McLendon criteria have been met and that the claim requires remand for completion of an examination that definitively diagnoses what psychiatric disorder the Veteran manifests and for an opinion whether any acquired psychiatric disorder he does manifest is at least as likely as not caused or aggravated by the Veteran's service-connected ventral hernia disability or other service-connected disabilities in combination.

Finally, the Board observes that the Veteran has never received required notification of the evidence needed to substantiate a secondary service connection claim or a claim under 38 U.S.C.A. § 1151 (West 2002).  VBA shall be directed to provide that notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and provide him with notice of how to substantiate a claim for service connection on a secondary basis and provide him with notice of how to substantiate his claim for dumping syndrome pursuant to 38 U.S.C.A. § 1151 (West 2002).  VBA shall also provide the Veteran with an opportunity to submit further evidence in support of his claims.

2.  VBA shall ensure that all medical and treatment documents pertaining to the Veteran's March 15, 2000, gastric bypass surgery performed at the VA Hospital in Los Angeles, California, have been associated with the Veteran's VA claims folder.

3.  Upon completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA surgeon who shall review the claims folder and provide an opinion whether the medical evidence shows carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing the gastric bypass surgery in March 2000.

The examiner's opinion shall be supported by reference to clinical evidence and shall be supported by a complete rationale.  The examiner's written narrative opinion shall be associated with the Veteran's VA claims folder.

4.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate physician who shall review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not that the Veteran's dumping syndrome is aggravated by his service-connected ventral hernia.

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, such an examination shall be accomplished.  

The examiner's opinion shall be supported by reference to clinical evidence and shall be supported by a complete rationale.  The examiner's written narrative opinion shall be associated with the Veteran's VA claims folder.

5.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to a VA psychologist or psychiatrist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide, if practicable, a diagnosis of any acquired psychiatric disorder manifested by the Veteran.  

If an acquired psychiatric disorder is diagnosed, the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was caused or aggravated by any or a combination of the Veteran's service-connected disabilities.

Any diagnostic testing deemed by the examiner to be necessary shall be accomplished.

The examiner's opinion shall be supported by reference to clinical evidence and shall be supported by a complete rationale.  The examiner's written narrative opinion shall be associated with the Veteran's VA claims folder.

6.  Following the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for dumping syndrome secondary to service-connected ventral hernia, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dumping syndrome disorder, and entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, VBA should provide the veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


